Wade, J.
1. There was proof of one illegal sale of liquor, which was sufficient to show that the liquor sold was kept- on the particular occasion for the purpose of illegal sale; and this evidence justified the conviction of the defendant under a municipal ordinance prohibiting the keeping of liquor for illegal sale. Rooney v. Augusta, 117 Ga. 709 (45 S. E. *22872); Reese v. Newnan, 120 Ga. 198 (47 S. E. 560); Rice v. Eatonton, 15 Ga. App. 505 (83 S. E. 868-869), and cases there cited.
Decided April 20, 1915.
Certiorari; from Fulton superior court — Judge Ellis. January 12, 1915.
G. G. Battle, for plaintiff in error.
J. L. May son, W. D. Ellis Jr., contra.
(a) In Moran v. Atlanta, 120 Ga. 840 (48 S. E. 324), relied upon by the plaintiff in error, the defendant was convicted under an ordinance against “retailing spirituous and malt liquors without a license,” which constituted an offense against a penal statute of this State; and this ordinance, passed under the “general welfare clause” of the charter of the city, was itself held to be invalid and the conviction of the defendant thereunder was consequently set aside. On the other hand, municipal ordinances directed against the keeping of liquor for the purpose of illegal sale have been repeatedly sustained by the Supreme Court and by this court, and proof of one sale has been repeatedly held to be sufficient to establish the purpose for which the liquor was kept. Paulk v. Sycamore, 104 Ga. 728 (31 S. E. 200); Brown v. Social Circle, 105 Ga. 834 (32 S. E. 141); Coggins v. Griffin, 5 Ga. App. 1 (62 S. E. 659); and numerous other cases.
2. There was evidence to support the finding of the recorder in this ease; and since the petition for certiorari assigned error only because of the alleged insufficiency of such evidence, this court will not disturb the action of the judge of the superior court in overruling the certiorari.

Judgment affirmed.


Broyles, J., disqualified.